            Case 1:20-cv-03208-JMF Document 8 Filed 04/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STUDENT A, individually and on behalf of all others                    :
similarly situated,                                                    :
                                                                       :   20-CV-3208 (JMF)
                                     Plaintiff,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
BOARD OF TRUSTEES OF COLUMBIA                                          :
UNIVERSITY IN THE CITY OF NEW YORK,                                    :
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
EMMALINE BENNETT et al., individually and on                           :
behalf of all others similarly situated,                               :
                                                                       :   20-CV-3227 (JMF)
                                     Plaintiffs,                       :
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
COLUMBIA UNIVERSITY,                                                   :
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On April 23, 2020, Plaintiff Student A filed a complaint in 20-CV-3208. The same day,

Plaintiffs Emmaline Bennett and Alasdair Tremlett filed a similar complaint in 20-CV-3227. As

of this Order, no motion for consolidation has been filed, but 20-CV-3227 has been accepted by

the Court as related to 20-CV-3208, and the cases appear to involve common questions of law

and fact.
          Case 1:20-cv-03208-JMF Document 8 Filed 04/27/20 Page 2 of 2



       The Court is inclined to consolidate the cases pursuant to Rule 42 of the Federal Rules of

Civil Procedure for all purposes. Any party who objects to such consolidation shall file a letter

brief, not to exceed three single-spaced pages, by May 4, 2020. If no party files a letter opposing

consolidation, the Court will consolidate the two cases without further notice to the parties.

       It is further ORDERED that Plaintiffs shall promptly serve a copy of this Order on each

of the Defendants and file proof of service on the docket.



       SO ORDERED.

Dated: April 27, 2020                              __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                  2
